Citation Nr: 0740516	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-29 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1988.  He was stationed in Vietnam from March 1969 to 
November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which 
denied in pertinent part service connection for bilateral 
hearing loss, tinnitus, and PTSD.  The RO issued a notice of 
the decision in July 2004, and the veteran timely filed a 
Notice of Disagreement (NOD) in September 2004.  The RO 
provided a Statement of the Case (SOC) in August 2005 and 
thereafter, in September 2005, the veteran timely filed a 
substantive appeal.  In July 2006, the RO provided a 
Supplemental Statement of the Case (SSOC).

The veteran did not request a hearing on this matter.

The record raises an informal claim of entitlement to service 
connection for major depressive disorder.  This issue is not 
developed for appellate consideration and is referred to the 
RO for appropriate action.    


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2.  The service medical records (SMRs) do not reflect any 
complaint or objective finding of hearing loss.

3.  The veteran currently has a bilateral hearing loss 
disability; however, his hearing loss is not apparent from 
the medical record until many years after service and the 
preponderance of the competent medical evidence of record is 
against a causal link between his current hearing loss and 
his active service or any incident thereof, to include 
acoustic trauma.   

4.  The SMRs show no complaint or diagnosis of tinnitus; 
there is a current diagnosis of tinnitus but it is not 
apparent from the medical record until many years after 
service and the preponderance of the competent evidence of 
record is against a causal link between the veteran's current 
tinnitus and his active service or any incident thereof, to 
include acoustic trauma. 

5. There is medical evidence of a current PTSD diagnosis, but 
the veteran did not engage in combat with the enemy and his 
claimed in-service stressors have not been corroborated by 
service records or other credible supporting evidence. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007). 

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007). 

3.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2007). 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2004 and July 2005 letters sent to the veteran by the RO 
adequately apprised him of most of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The January 2004 and July 2005 letters from the RO clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  
These letters made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  They 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims, and also asked the veteran to provide VA with any 
medical reports in his possession.  

The January 2004 and July 2005 RO letters also informed the 
veteran about the type of evidence needed to support a 
service connection claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during  military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19  Vet. App. at 
403; see also Mayfield, 19 Vet. App. at 109-12.  Further, the 
July 2005 letter provided the veteran with specific 
information regarding service connection for PTSD,  requested 
that the veteran submit evidence regarding his alleged in-
service stressors, and provided him with a PTSD 
questionnaire.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in either 
the January 2004 or July 2005 letters.  However, the RO did 
supply notice of these elements in a March 2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did provide most of such notice to the veteran prior to 
the July 2004 RO decision that is the subject of this appeal 
in its January 2004 letter.  As noted above, however, the RO 
did not supply notice of the two Dingess elements until March 
2006, approximately two years after the RO decision.  
However, timely rating notice would not have operated to 
alter the outcome because evidence establishing service 
connection for bilateral hearing loss, tinnitus, and PTSD is 
lacking.  See Sanders, 487 F.3d at 887 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  

The July 2005 VCAA letter was issued subsequent to the RO 
decision that is the subject of this appeal.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error  
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and  
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added).  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
July 2006 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  See also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a  
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the  
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA. 



b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Board finds that all necessary assistance has been 
provided to the veteran. The evidence includes service 
medical records, private medical records, and VA medical 
records.  The Board notes that the veteran has not been given 
a VA examination in regard to his claims for service 
connection for bilateral hearing loss, tinnitus, and PTSD.  
In disability compensation claims, VA must provide a medical 
examination when there is: (1) competent evidence of a 
current  disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period  
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no medical evidence of hearing loss or 
tinnitus during service or for many years thereafter.  The 
veteran is competent to state that he has had noise in his 
ears, such as ringing and has noticed some degree of hearing 
loss (see, e.g., Washington v. Nicholson, 19 Vet. App. 362 
(2005)), but he is not competent to give an opinion as to 
whether he had a hearing loss disability at any point in 
time, as defined by the applicable VA regulation (38 C.F.R. 
§ 3.385), nor is he competent to provide an opinion as to the 
etiology of his current hearing loss or tinnitus.  There is 
no competent evidence that suggests a causal link between a 
current diagnosis of hearing loss or tinnitus and any 
incident of active duty, to include claimed acoustic trauma.  
As explained in more detail in the analysis below, the 
service personnel records do not support the veteran's 
allegation of a change in his military specialty, resulting 
in acoustic trauma from weaponry fire.  In view of the 
foregoing and given the number of years that elapsed before 
the hearing loss and tinnitus were apparent in the medical 
record, along with his post-service work history and the 
absence of a competent opinion suggesting either claimed 
causal relationship, there is no duty to provide a medical 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon, supra. 

As to the veteran's claim for service connection for PTSD, 
the record does contain such a diagnosis.  However, the 
veteran did not engage in combat with the enemy and he has 
not provided sufficient information on which to attempt 
verification of his alleged in-service stressor.  As noted 
above, the service personnel records do not support the 
veteran's allegation of a change in his military specialty, 
resulting in exposure to weaponry fire.  As there is no 
competent credible evidence of any claimed in-service 
stressor upon which a diagnosis of PTSD was based, there is 
no duty to provide another psychiatric examination or a 
psychiatric opinion.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at  
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

II. Laws and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36  
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).   


III. Analysis

Hearing Loss and Tinnitus

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The veteran has submitted statements in support of his claim 
that he has hearing loss due to exposure to acoustic trauma 
during basic training and Vietnam.  His service personnel 
records show that he was a medical supply specialist.  His 
decorations included the Vietnam Service Medal but there is 
no indication that he was awarded any medals or decorations 
evincing combat duty.  Subsequent to service, the veteran 
worked as a stevedore supervisor for the Port Authority of 
Guam.

Service medical records reflect that the veteran received a 
normal clinical evaluation of the ears in his December 1967 
pre-induction examination.  He also had normal hearing with a 
score of 15/15 in both ears (whispered and spoken voice).  
15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-10
-10
LEFT
-10
-10
-10
-10
-10




The veteran also received a normal clinical evaluation of the 
ears in a February 1971 examination.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
--
10
LEFT
10
10
10
--
15

The veteran again received a normal clinical evaluation of 
the ears in an April 1978 examination.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
20
10
15
--
15

The veteran received another normal clinical evaluation of 
the ears in a January 1981 examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10
  
In 1982, the veteran received another normal clinical 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
10
5
0
5
5
  

The veteran's February 1986 examination was normal as well.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
10
LEFT
5
0
5
5
5
  
The SMRs indicate that the veteran was treated for ear 
infections in November 1982 and April 1986.

Finally, SMRs reflect that the veteran received a normal 
clinical evaluation of the ears in his January 1988 
retirement examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
15
LEFT
20
15
15
15
10

A December 2003 VA treatment note indicates that the veteran 
complained of a mild hearing loss.  The examiner noted that 
"[t]his may also be related to noise during his military 
service."  No audiometric testing was performed at this 
time.  Upon physical examination, the veteran's hearing 
appeared stable and the tympanic membranes were clear.  The 
veteran reported that he did not feel his hearing was 
limiting him.  

A September 2004 VA treatment note indicates that the veteran 
had difficulty with tinnitus and hearing loss.  He reported 
that the right side was worse than the left.  Upon 
examination, both ears were clear.  

In October 2004, the veteran was examined by a private 
audiologist.  The examiner diagnosed "mild hearing loss" in 
the right ear and "moderate hearing loss" in the left ear.  
Both tympanograms were normal.  The report includes an 
audiometric examination graph.  However, the Board may not 
use the results from that testing when evaluating the 
veteran's current level on auditory impairment because the 
graph was not accompanied by numerical results.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 
Vet. App. 471 (1995).  Speech audiometry revealed speech 
recognition ability of 88% in the right ear and 84% in the 
left ear.  The audiologist determined that these results 
"are consistent with a [bilateral] sensorineural hearing 
loss" and that the loss warranted hearing aids.  

A November 2004 treatment record from the Naval Hospital in 
Guam indicates that the veteran reported that he had 
experienced ringing and pain in both ears for the last month.  
He described a "roaring" sound and stated that it was 
increasing in frequency.  The veteran reported that these 
problems had started 45 years ago.  Upon physical 
examination, the clinician noted "Weber lateralizes to the 
right otherwise normal exam including neuro."  The 
provisional diagnosis was episodic tinnitus and subjective 
hearing loss.

A December 2004 treatment record from the Naval Hospital in 
Guam indicates that the veteran was seen at the ENT clinic.  
Upon physical examination, both ears were normal.  No 
audiometric testing was performed at this time, however.  The 
assessment was sensorineural hearing loss and tinnitus.  The 
Board acknowledges that the report references dictated notes; 
however, upon examination of the file, no such notes could be 
found.  

A July 2005 VA progress note indicates that the veteran 
complained of intermittent tinnitus.  He reported no ear pain 
or discharge.

Although the Board cannot rely on the October 2004 audiograph 
to determine whether the evidence shows a bilateral hearing 
loss disability as defined by 38 C.F.R. § 3.385, the October 
2004 speech recognition scores were less than 94 percent in 
both ears.  This evidence suggests that the veteran has a 
hearing impairment as defined by the applicable regulation.  
However, the service medical records lack any finding, 
treatment, or diagnosis of hearing loss or tinnitus.  The 
veteran's pre-induction and retirement examinations reflect a 
normal clinical assessment of the ears and normal audiograms.  
It is particularly pertinent to note that the veteran did not 
complain of hearing loss or tinnitus upon his separation from 
service examination.  Although the medical evidence 
establishes current diagnoses of bilateral hearing loss and 
tinnitus, both disorders were first diagnosed more than 15 
years post-service.  The record does not contain medical 
evidence or a competent opinion that links the veteran's 
hearing loss or tinnitus to service, to include alleged 
acoustic trauma.  

The Board acknowledges the December 2003 VA examiner's 
statement that the veteran's mild hearing loss "may also be 
related to noise during his military service" but such an 
opinion is too speculative in nature to constitute competent 
evidence of the claimed causal relationship.  38 C.F.R. § 
3.102 (2007) provides that service connection may not be 
based on a resort to speculation or even remote possibility, 
and a number of Court cases have provided additional guidance 
as to this aspect of weighing medical opinion evidence.  See, 
e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
It is also pertinent to note that there is no indication that 
the December 2003 examiner who provided the speculative 
opinion reviewed the claims file.  Also, the veteran reported 
in November 2004 that his hearing loss and tinnitus began 45 
years ago, which would pre-date his entry into service.   
  
The veteran is certainly competent to state that he has had 
noise such as ringing in his ears and has noticed some degree 
of hearing loss over the years.  See e.g., Barr v. Nicholson, 
No. 04-0534 (U.S. Vet. App. June 15, 2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, he is not 
competent to give an opinion as to whether he had a hearing 
loss disability at any point in time, as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385.  Such must be 
demonstrated by certified audiological testing.  Nor is he 
competent to provide an opinion as to the etiology of his 
current hearing loss or tinnitus.  So, while the veteran is 
competent to state that he had noticed some degree of hearing 
loss and noise in his ears such as ringing, as a layman, he 
is not competent to give an opinion that there is an 
etiological relationship between a current diagnosis of 
hearing loss or tinnitus and service.  He has not been shown 
to possess the requisite medical training or credentials 
needed to render such an opinion.  Accordingly, his lay 
opinion as to the contended causal relationship does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board also finds that the veteran's allegation that his 
military specialty was changed while in Vietnam from that of 
a medical supply specialist in a hospital in Saigon to an 
area where he was exposed to mortar and rocket attacks is not 
credible.  The service personnel records do not confirm this 
and the veteran has not presented any corroborative evidence.  

In view of the foregoing, the Board finds that the 
preponderance of the competent and credible evidence weighs 
against a conclusion that the veteran has hearing loss and 
tinnitus that began during service or as the result of any 
incident of active duty, to include alleged acoustic trauma.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the  
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

PTSD

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current  
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally  
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999);  
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore  
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not  
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for  
adjudicators. 

The veteran contends that he has PTSD due to service in 
Vietnam.  In a September 2005 statement, the veteran asserted 
that he was initially assigned to the 362nd ENGR Company in 
Tay Ninh from April 1969 to July 1969.  He stated that there 
were daily incoming mortar rounds and that he never knew 
which direction they were coming from.  He claimed that he 
witnessed another solider "injured or killed" while on 
guard duty.  The veteran reported that his emotional problems 
were so great that he extended his tour and changed his MOS 
so that he could be assigned to the 3rd Field Hospital in 
Saigon.  In his September 2004 NOD, the veteran asserted that 
his duties were not limited to his MOS while in Vietnam.

The veteran's personnel records establish that he was a 
medical supply specialist throughout his tour in Vietnam, and 
that he was stationed in Saigon.  There is no record of the 
veteran being assigned to the 362nd ENGR Company.  Rather, 
the personnel records indicate that he was assigned to the 
3rd Field Hospital from April 1969 to November 1970.  There 
is no objective evidence that he "engaged in combat with the 
enemy" such that his lay testimony, alone, can establish the 
occurrence of his claimed in-service stressors.  Accordingly, 
in the absence of objective evidence of combat service, the 
Board finds that 38 U.S.C.A. § 1154(b) does not apply in this 
case. 

The service medical records show no psychiatric disorder.  
However, in the Report of Medical History section of the 
January 1988 retirement examination, the veteran checked the 
box marked yes for "nervous trouble of any sort."  No other 
explanation is provided.

A March 2004 VA treatment record indicates that the veteran 
"endorses symptoms of clinical depression."  The veteran 
described his appetite as okay and noted that he had trouble 
sleeping.  He also reported "lost interest," feeling 
guilty, and low energy level.  He was irritable and had tense 
relationships at home.  The clinician prescribed prozac.   

A March 2004 VA social work record indicates that the 
veteran's depression "comes and goes."  The veteran 
wondered if his diabetic condition, which had recently been 
diagnosed, was affecting his mood and overall temperament.  
He continued to repot periods of irritability.  He related 
that he "cut his career short" due to his emotional 
instability.  The veteran reported that he did not seek help 
sooner because he was worried about the impact it would have 
on his career.  The examiner noted that his speech was clear 
and fluent and that his eye contact was good.  He was fully 
oriented.  The veteran's mood was subdued and depressed.  His 
thought processes were logical and goal-directed.  There was 
no psychosis or suicidal or homicidal ideation.  His 
cognitive functions were grossly intact.  The diagnosis was 
major depressive disorder "rule out PTSD."

Another March 2004 VA social work record indicates that the 
veteran's duties while in Vietnam essentially involved 
receiving and issuing supplies.  He stated that he "couldn't 
take the pressure and stress" where he was stationed in 
Vietnam and reenlisted in order to be relocated to another 
area.  He reported difficulty sleeping, losing interest, low 
energy level, irritability, and difficulty concentrating.  He 
described his appetite as okay.  The veteran related that 
while he was "much better now than before," he continued to 
experience episodes of impulsive and spontaneous anger.  He 
reported feeling depressed, which he described as a blackout.  
He reported suicidal thoughts but had not acted on those 
thoughts.  The examiner noted that he was quiet and reserved 
yet pleasant and cooperative.  His speech was clear and 
fluent and eye contact was good.  He was fully oriented.  The 
veteran's mood was subdued and depressed with a full and 
appropriate affect.  His thought processes were logical and 
goal-directed.  His cognitive functions were grossly intact.  
The diagnosis was major depressive disorder "rule out 
PTSD."

An April 2004 VA social work record indicates that the 
veteran reported he continued to feel irritated and was 
easily angered.  The examiner noted that he was casually 
dressed, neat in appearance, and well groomed.  His speech 
was clear and fluent.  He was fully oriented.  The veteran's 
mood was calm and stable.  His thought processes were logical 
and goal-directed.  There was no psychosis or suicidal or 
homicidal ideation.  His cognitive functions were grossly 
intact.  The diagnosis was again major depressive disorder 
"rule out PTSD."

A May 2004 VA mental health diagnostic interview indicates 
that the veteran reported problems with his mood, temper, and 
sleep.  He stated that while in Vietnam he worked in supply 
and was then detailed to the motor pool, guard duty, and 
filling sand bags.  He related that he had quit drinking in 
February 2004.  He indicated that he stopped taking prozac 
because it made him feel nervous.  The examiner observed that 
the veteran was casually dressed and groomed.  His speech was 
fluent and his eye contact was fair.  He was depressed and 
irritable.  There was no psychosis or suicidal or homicidal 
ideation.  His cognitive functions were grossly intact.  The 
diagnosis included, in pertinent part, depressive disorder 
"rule out PTSD."  The veteran's GAF score was 60.

A December 2004 VA treatment record from the mental health 
clinic indicates that the veteran reported feeling depressed 
at times, although the prozac was "calming."

A January 2005 VA treatment record from the mental health 
clinic indicates that the veteran had better energy and that 
his mood was improved.  He discussed disturbing memories of 
picking up dead bodies while in Vietnam.  The examiner 
observed that the veteran was casually dressed and groomed.  
His speech was normal and he made good eye contact.  There 
was no psychosis or suicidal or homicidal ideation.  His 
cognitive functions were grossly intact.  The diagnosis 
included PTSD and alcohol abuse.
 
A January 2005 VA mental health consultation report indicates 
that the veteran reported distressing memories and dreams, 
nightmares, physiological reactivity, avoidance of stimuli, 
disrupted sleep, excessive anger, hypervigilence, and an 
exaggerated startle response.  He gave a history of periodic 
episodes of depressed mood, anhedonia, and social avoidance.  
He also reported occasional thoughts of death but denied 
suicidal ideation, intent, or plan.  The veteran denied 
symptoms of mania, psychosis, and dissociation.  The examiner 
observed that the veteran was casually dressed with 
appropriate grooming and hygiene.  He appeared alert with a 
stable level of consciousness.  The veteran was fully 
oriented.  He was polite and cooperative and his eye contact 
was normal.  His speech and motor behavior were normal.  His 
mood was neutral.  There was no suicidal or homicidal 
ideation.  The veteran's thought processes were linear and 
logical.  The diagnosis included PTSD "rule out alcohol 
abuse."  His GAF score was 60.  The examiner recommended a 
course of cognitive/behavioral psychotherapy.  The veteran's 
GAF scores during the next few months fluctuated between 65 
and 70.

A February 2006 VA progress note indicates that the veteran 
reported that his depression and temper were worse.  He had 
started drinking again.  The examiner observed that the 
veteran was neatly dressed and groomed.  His mood was 
depressed and irritable.  His speech was normal.  There was 
no psychosis or suicidal or homicidal ideation.  The veteran 
denied any suicidal or homicidal ideations.  His memory, 
judgment, and insight were good.  The diagnosis included PTSD 
and alcohol abuse.

The Board accepts the January 2005 and February 2006 PTSD 
diagnoses.  Despite a positive current PTSD diagnosis, 
however, the Board finds that the evidence preponderates 
against the veteran's claim, as the relevant evidence of 
record does not demonstrate that the veteran participated in 
combat with the enemy and further does not contain any 
supportive evidence of any of the claimed in-service 
stressors. 

The Board comments that the service records do not reflect 
any combat service by the veteran while he served on active 
duty.  None of the medals that the veteran received, to 
include the Expert Rifle Badge, Good Conduct Medal, National 
Defense Service Medal, Vietnam Service Medal, and Vietnam 
Campaign Medal, denotes combat service.  See 71 Fed. Reg. 
17276-17334 (Apr. 6, 2006) (describing criteria for award of 
decorations, medals, ribbons and similar devices).  Moreover, 
the veteran's MOS as a medical supply specialist is not 
consistent with engagement in combat with the enemy and, as 
noted above, his allegation of a change in MOS while in 
Vietnam is not supported by the service personnel records.
 
Because the veteran has not demonstrated that he engaged in 
combat with the enemy, his own attestations alone cannot 
support a finding of an in-service stressor.  Sizemore, 18 
Vet. App. at 270.  In order to succeed on this element of his 
PTSD claim, therefore, the veteran must offer evidence that 
verifies his declarations of an in-service stressor.  The RO 
explicitly informed the veteran in its July 2005 letter  
about the necessity of providing a detailed description of 
the stressor, including the exact, complete unit designation, 
dates of the incident, the location of the incident, and full 
names of other units or persons involved.  The record, 
however, contains no such supporting evidence and no 
corroborating official records, buddy statements or other 
proof of the alleged stressor.  Moreover, the veteran's 
account of the claimed stressors, as recorded in his 
September 2005 correspondence, is too vague and unspecific to 
verify.  Because generally anecdotal incidents such as the 
events  alleged by the veteran cannot be researched 
effectively, the Board has no method of confirming that they 
in fact occurred.  See 38 C.F.R. § 3.159 (c)(2)(i) (2007).  
For this and the other aforementioned reasons, the 
preponderance of the evidence is against the veteran's claim 
for service-connected PTSD. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the  claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for PTSD is denied. 



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


